Henry Cowley plaint. agt Alice Howard administratrix to the Estate of her late husband Wm Howard of Boston deceasd Defendt in an action of the case about the bounds of a parcel of Land wch the sd Alice Howard possesseth & refuseth to run the Line to devide the Land according to the Limits of Deeds granted & also granted by her saide husband in his life time, though not laide out, which is to the great damage of sd Cowly with all other due damages according to Attachmt Dat. Aprill: 22° 1675. . . . The Jury . . . founde for the Defendt costs of Court being Fourteen Shillings.